Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 July 25, 2019

The Court of Appeals hereby passes the following order:

A20E0001. VICTOR PALENCIA ABREGO et al. v. CITY OF CHAMBLEE,
    GEORGIA et al.

      Applicants Victor Palencia Abrego, Eurostyle Auto Service, LLC, and
Chatham Enterprises, Inc. have filed an emergency motion for an extension of time
to file an application for discretionary review of the trial court’s July 16, 2019 order
overruling and dismissing their petition for certiorari. Upon consideration of the
applicants’ motion, the same is hereby GRANTED, and the deadline for filing an
application for discretionary review is hereby extended until September 14, 2019.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         07/25/2019
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.